                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


DARYL SCOTT HOWE,                           )
          Plaintiff,                        )
                                            )
         v.                                 )
                                            )              JUDGMENT
KILOLO KIJAKAZI,                            )
Acting Commissioner of Social Security      )
             Defendant.                     )              Case No. 5:20-CV-424-KS
                                            )
                                            )


Decision by Court.

This action came before United States Magistrate Judge Kimberly A. Swank for consideration of the
Consent Motion to Remand Case to the Commissioner.

IT IS ORDERED, ADJUDGED AND DECREED the Court hereby reverses the Commissioner’s
decision under sentence four of 42 U.S.C. § 405(g), and remands the case to the Commissioner for
further proceedings.


This judgment filed and entered on August 2, 2021, with electronic service upon:

Karl Osterhout, Counsel for Plaintiff
Charles Hall, IV, Counsel for Plaintiff
Paul Eaglin, Counsel for Plaintiff
Gabriel Deadwyler, Counsel for Defendant



                                            PETER A. MOORE, JR.
                                            CLERK, U.S. DISTRICT COURT



DATE: August 2, 2021                        /s/ Shelia Foell
                                            (By): Shelia Foell
                                            Deputy Clerk, U.S. District Court




          Case 5:20-cv-00424-KS Document 25 Filed 08/02/21 Page 1 of 1
